DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 16, 18 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (“Development of the Nano-Aperture Ion Source”, PhD Thesis, presented and filed November 6, 2014, from hereinafter “Jun”).
In regards to claims 1, 16 and 18, June teaches an ionization chamber chip for a nano-aperture ion source, and method of manufacturing thereof (see pages 21-27) comprising a first substrate including a first depression formed in the back surface of the first substrate (page 66, FIG. 4-4, page 68, FIG. 4-8), a backing element attached to the back surface of the first substrate such that a chamber is formed including at least the first depression (page 68, FIG. 4-8), a gas inlet formed in the first substrate in fluid communication with the chamber (page 67, FIG. 4-7) and a first aperture structure is formed in the first substrate in fluid communication with the chamber (see pages 68-79, FIGS. 4-8 and 4-26).
In regards to claim 5, Jun teaches pillars formed on the back surface of the first substrate, the pillars configured to reduce deformation of a sheet of the backing element in a region adjacent the first aperture structure, wherein the pillars are formed as at least one selected from a group consisting of one integral layer etched down into the back surface of the first substrate and one integral layer patterned in high resolution resist (pages 75-76).
In regards to claim 33, Jun teaches that the first substrate and the second substrate are batch processed prior to being attached to each other (pages 64-67).
In regards to claim 34, Jun teaches that the batch processing includes simultaneously forming respective portions of a double aperture in the first substrate and the second substrate, the double aperture extending through respective thicknesses of the first substrate and the second substrate and in fluid communication with the chamber (pages 64-67).
In regards to claim 35, Jun teaches that the batch processing includes simultaneously forming a portion of the gas inlet and a corresponding depression in the first substrate and the second substrate respectively (pages 64-67).
Allowable Subject Matter
Claims 2-3, 8-14, 27, 29 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881